            Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  PINCHAS RAUL,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   BANK OF COMMERCE HOLDINGS,
   LYLE L. TULLIS, ORIN N. BENNETT,
   RANDALL S. ESLICK, JOSEPH Q.
   GIBSON, JON W. HALFHIDE, DAVID
   J. INDERKUM, LINDA J. MILES,
   DIANE D. MILLER, KARL L.
   SILBERSTEIN, and TERENCE J.
   STREET,


                      Defendants.



       Plaintiff Pinchas Raul (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Bank of

Commerce Holdings (“BOCH” or the “Company”) and other related parties and non-parties with

the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning BOCH and the Defendants.
            Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 2 of 15




                                 SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against BOCH and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed acquisition of the Company by Columbia

Banking Systems, Inc. (“Columbia”) (the “Proposed Transaction”).

       2.      On June 23, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Columbia. Pursuant to the terms of the Merger Agreement

BOCH will merge with an into Columbia, with Columbia as the surviving entity (the “Parent

Merger”). Following the Parent Merger Merchants Bank of Commerce (“Merchants Bank”), a

wholly owned subsidiary of BOCH, will merge with and into Columbia State Bank, a wholly

owned subsidiary of Columbia, (“Columbia Bank”), with Columbia Bank surviving the merger

(the “Bank Merger”). Pursuant to the terms of the Merger Agreement the Company’s

shareholders will have the right to receive 0.40 shares of Columbia common stock for each share

of BOCH they own (the “Merger Consideration”).

       3.      On August 17, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

BOCH and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to BOCH




                                                 2
             Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 3 of 15




shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                 JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                         THE PARTIES

        8.      Plaintiff is, and has been at all times relevant hereto, the owner of BOCH shares.

        9.      Defendant BOCH is incorporated under the laws of California and has its

principal executive offices located at 555 Capitol Mall, Suite 1255, Sacramento, California. The

Company’s common stock trades on the NASDAQ under the symbol “BOCH.”

        10.     Defendant Lyle L. Tullis (“Tullis”) is and has been the Chairman of the Board of

BOCH at all times during the relevant time period.




                                                 3
          Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 4 of 15




       11.     Defendant Orin N. Bennett (“Bennett”) is and has been a BOCH director at all

times during the relevant time period.

       12.     Defendant Randall S. Eslick (“Eslick”) is and has been the Chief Executive

Officer (“CEO”), President, and a director of BOCH at all times during the relevant time period.

       13.     Defendant Joseph Q. Gibson (“Gibson”) is and has been a BOCH director at all

times during the relevant time period.

       14.     Defendant Jon W. Halfhide (“Halfhide”) is and has been a BOCH director at all

times during the relevant time period.

       15.     Defendant David J. Inderkum (“Inderkum”) is and has been a BOCH director at

all times during the relevant time period.

       16.     Defendant Linda J. Miles (“Miles”) is and has been a BOCH director at all times

during the relevant time period.

       17.     Defendant Diane D. Miller (“Miller”) is and has been a BOCH director at all

times during the relevant time period.

       18.     Defendant Karl L. Silberstein (“Silberstein”) is and has been a BOCH director at

all times during the relevant time period.

       19.     Defendant Terence J. Street (“Street”) is and has been a BOCH director at all

times during the relevant time period.

       20.     Defendants Tullis, Bennett, Eslick, Gibson, Halfhide, Inderkum, Miles, Miller,

Silberstein, and Street are collectively referred to herein as the “Individual Defendants.”

       21.     The Individual Defendants, along with Defendant BOCH, are collectively referred

to herein as “Defendants.”




                                                 4
          Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 5 of 15




                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       22.     BOCH operates as the bank holding company for Merchants Bank, a chartered

commercial bank that provides a range of financial services and products for small to medium-

sized businesses, and retail customers. The Company accepts various deposit products, such as

checking, interest-bearing checking, money market, and savings accounts, as well as certificates

of deposit. Its loan products include commercial, commercial real estate, residential real estate,

consumer, construction, term, and small business administration loans. In addition, the Company

provides sweep arrangements, safe deposit boxes, collection, electronic banking, payroll

processing, and ATM and point of sale services. Further, it accepts collateral for loans, real

estate, listed and unlisted securities, savings and time deposits, automobiles, machinery and

equipment, and other general business assets, such as accounts receivable and inventory. The

Company serves customers through ten full-service offices, one limited service office, and a loan

production office in northern California.

                     The Company Announces the Proposed Transaction

       23.     On June 23, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       TACOMA, Wash. | SACRAMENTO, Calif., June 23, 2021 (GLOBE NEWSWIRE) --
       Columbia Banking System, Inc. (NASDAQ: COLB, “Columbia”), the holding company
       for Columbia State Bank, and Bank of Commerce Holdings (NASDAQ: BOCH, “Bank
       of Commerce”), the holding company for Merchants Bank of Commerce, today
       announced the signing of a definitive agreement to merge Bank of Commerce into
       Columbia in an all-stock transaction valued at approximately $266.0 million, or $15.72
       per share of Bank of Commerce common stock based on Columbia’s stock price on June
       23, 2021. This transaction represents Columbia’s entrance into the California market, and
       the combined company will have over 150 branches with $19 billion in assets throughout
       Washington, Oregon, Idaho and California.




                                                5
  Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 6 of 15




“We are delighted to welcome Merchants Bank of Commerce clients and employees into
the Columbia Bank family, extending our footprint beyond the Northwest and into
California,” said Clint Stein, Columbia’s President and Chief Executive Officer. “We
have tremendous respect for the Merchants Bank of Commerce franchise and view this as
an opportunity to expand with an organization that aligns with our long-standing
commitment to clients and community. Northern California shares many similarities with
the Northwest in both metropolitan and rural markets, making expansion into this region
a natural extension of our existing footprint. We appreciate how the management team
has grown this franchise in a profitable manner and are excited to have them join
Columbia to help manage our California expansion.”

This transaction is expected to be accretive to Columbia’s earnings with 3% accretion to
earnings per share in 2022 and 4% accretion in 2023, and 0.3% accretion to tangible book
value per share. All locations will continue operations under the Merchants Bank of
Commerce brand as a division of Columbia Bank following the close of the merger. Bank
of Commerce Chief Executive Officer Randy Eslick will continue leadership of the
division in the role of President.

“We are pleased to embark on the next chapter for Merchants Bank of Commerce in
partnership with Columbia. Our companies share a common set of cultural values that
serve as the foundation of our commitment to our clients and the communities we serve,”
said Randy Eslick, President and Chief Executive Officer of Bank of Commerce and
Merchants Bank of Commerce. “We look forward to continuing to honor those values
while offering clients an expansive array of additional products and solutions as part of
the Columbia family. Additionally, I am very pleased to continue to lead the same teams
of exceptional bankers serving our clients in each of our markets following the close of
the merger, ensuring clients continue to enjoy access to the same local expertise and
relationships.”

Under the terms of the merger agreement, Bank of Commerce shareholders are entitled to
receive 0.40 of a share of Columbia common stock for each share of Bank of
Commerce’s stock subject to certain potential adjustments. Based on Columbia’s closing
stock price on June 23, 2021, the aggregate merger consideration is valued at $266.0
million, which includes $265.6 million of Columbia common stock to be issued to Bank
of Commerce shareholders and $0.4 million of cash to be paid to option holders. The
value of the merger consideration will fluctuate until closing based on the value of
Columbia’s stock.

The agreement was unanimously approved by the Board of Directors of each company.
At closing, Bank of Commerce shareholders will own approximately 9% of the combined
company. Additionally, Columbia plans to pay $500,000 to small businesses throughout
Northern California as part of its Pass It On Project following the close of the merger.
The project began in the summer of 2020 as an effort to help support businesses working
to recover from statewide stay-at-home orders while providing additional support for the
community. The transaction is expected to close in the fourth quarter of 2021, and its




                                        6
          Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 7 of 15




       completion is contingent upon approval from BOCH’s shareholders, the receipt of other
       customary regulatory approvals, and other customary closing conditions.

       Columbia was advised in this transaction by Keefe, Bruyette & Woods, A Stifel Company
       as financial advisor and Sullivan & Cromwell LLP as legal counsel. Bank of Commerce
       was advised by Raymond James & Associates, Inc. as financial advisor, and Miller Nash
       LLP as legal counsel.

                        FALSE AND MISLEADING STATEMENTS
                AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       24.      On August 17, 2021, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       25.      Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding the Financial Projections

       26.      The Proxy Statement fails to disclose any financial projections prepared by the

Company’s management in connection with the Proposed Transaction. Any such projections

should be disclosed to the Company’s shareholders.

       27.      In addition, to the extent management’s projections contain non-GAAP financial

metrics, any supplemental disclosures should include a reconciliation table of the non-GAAP

measures to the most comparable GAAP measures.




                                                7
           Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 8 of 15




       28.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
                  Misrepresentations or Omissions Regarding the Sales Process

       29.     The Proxy Statement contains information concerning the background of the

Proposed Transaction, but fails to disclose material information concerning such.

       30.     The Proxy Statement fails to disclose sufficient information concerning the

number and nature of all confidentiality agreements entered into between BOCH and any

interested third party during the sales process, as well as whether any agreement contained

“don’t-ask, don’t waive” or standstill provisions, and if so, the specific conditions, if any, under

which such provisions would fall away or prevent parties from submitting a bid.

       31.     The Proxy Statement fails to adequately disclose communications regarding post-

transaction employment during the negotiation of the underlying transaction which must be

disclosed to stockholders.

       32.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.




                                                 8
          Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 9 of 15




                   Material False and Misleading Statements or Material
         Misrepresentations or Omissions Regarding Raymond James’ Financial Opinion

       33.     The Proxy Statement contains the financial analyses and opinion of Raymond

James & Associates, Inc. (“Raymond James”) concerning the Proposed Transaction, but fails to

provide material information concerning such.

       34.     With respect to Raymond James’ Selected Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for each of the companies

observed in the analysis.

       35.     With respect to Raymond James’ Selected Transaction Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for each of the transactions

observed in the analysis.

       36.     With respect to Raymond James’ Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the Company’s projected free cash flows for the nine months

ending December 31, 2021 and the 12 months ending December 31, 2022 through December 31,

2025; (ii) the inputs and assumptions underlying Raymond James’ use of the multiples ranging

from 13.0x to 15.0x; (iii) the Company’s terminal values; (iv) the inputs and assumptions

underlying Raymond James’ use of the discount rate range of 11.0% to 13.0%; and (v) the

number of diluted shares outstanding of Company common stock.

       37.     With respect to fees earned by Raymond James during the two years preceding

the date of the Raymond James opinion, the Proxy Statement fails to disclose the fees earned as a

result of Raymond James’ engagement or performance of the following services for BOCH,

Columbia, or their respective subsidiaries: (i) Raymond James has provided services to BOCH in

connection with a share repurchase program, for which Raymond James was paid commissions

and may be paid commissions in the future; (ii) Raymond James has engaged in certain fixed



                                                9
            Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 10 of 15




income and other trading activities with Merchants Bank, for which Raymond James has earned

income; and (iii) Raymond James has engaged in certain fixed income trading activity with

Columbia Bank, for which Raymond James has earned income.

          38.   Moreover, the Proxy Statement fails to disclose the approximate cash amount

Raymond James will be paid by BOCH for advisory services in connection with the Proposed

Transaction.

          39.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          40.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a



                                                  10
          Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 11 of 15




national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       43.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       44.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       45.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       46.     The Defendants knew or were negligent in not knowing that the Proxy Statement




                                                     11
         Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 12 of 15




is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       47.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       48.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

       49.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

       50.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                               12
            Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 13 of 15




                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of BOCH within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of BOCH, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          53.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          54.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          55.   In addition, as set forth in the Proxy Statement at length and described herein, the



                                                  13
         Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 14 of 15




Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;




                                                 14
          Case 1:21-cv-07541-CM Document 1 Filed 09/09/21 Page 15 of 15




       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 9, 2021                                       Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
